Citation Nr: 1528002	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a back disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in the record. 

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final October 2009 decision, the Board denied service connection for a back disorder. 

2.  The Veteran did not appeal the October 2009 Board decision to the United States Court of Appeals for Veterans Claims.  He also did not file a motion for reconsideration.
3.  The evidence received since the October 2009 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder.

4.  The Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

5.  The Veteran did not have chronic symptoms of diabetes mellitus in service.

6.  Symptoms of diabetes mellitus were not continuous since service separation. 

7.  Diabetes mellitus did not manifest to a compensable degree within one year of separation from service.

8.  The Veteran did not sustain a disease or injury in service related to diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The October 2009 Board decision, which denied the claim for service connection for a back disorder, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014). 

2.  The criteria to reopen the claim for service connection for a back disorder have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for type II diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the Board's favorable decision on the Veteran's petition to reopen his previously denied claim of service connection for a back disorder, the Board finds that all notification and development action needed to fairly adjudicate that claim has been accomplished.

Regarding the claim for service connection for diabetes, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in May 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including service treatment and personnel records, VA and private treatment records, and the Veteran's testimony from the May 2015 hearing.  

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for diabetes.  The Board finds, however, that a remand for an examination and medical opinion regarding the etiology of the Veteran's diabetes mellitus is not required.  As discussed in detail below, the Board has found that the Veteran did not serve in the Republic of Vietnam and was not exposed to herbicides in service.  Further, the Veteran has not maintained, and the evidence of record does not otherwise suggest, that diabetes mellitus first manifested in service or that an in-service injury or disease resulted in diabetes mellitus.  As such, there is no duty to provide another VA medical examination as there is no credible evidence establishing an event, injury, or disease in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a VA examination is not required when there is no credible evidence establishing an event, injury, or disease in service).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2014). 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis

An October 2009 Board decision denied service connection for a back disorder because the Veteran did not have a current back disability.  Board decisions are final upon issuance.  38 U.S.C.A. § 7104 (West 2014).  The Veteran did not appeal the October 2009 Board decision to the United States Court of Appeals for Veterans Claims and he also did not file a motion for reconsideration.  As such, the October 2009 Board decision is final.

The evidence of record at the time of the October 2009 Board decision consisted of service treatment records and the Veteran's claim for VA compensation benefits. Further, the evidence included a January 2006 EMG study, a private March 2008 MRI report, a May 2009 VA examination, and private and VA treatment records.  As noted above, the October 2009 decision denied the Veteran's claim for service connection for a back disorder as the Board found that there was no evidence of any underlying diagnosed malady or condition.  

The evidence received since the October 2009 Board decision includes, in pertinent part, a May 2012 email to the Veteran from the Laser Spine Institute.  This email included results of an MRI report and noted that the Veteran had the following spinal abnormalities: degenerative disc disease, bulge/herniation, spinal stenosis, and foraminal narrowing.

The Board finds that this evidence is new, as it was not of record prior to the issuance of the October 2009 Board decision.  The aforementioned evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand, which is whether the Veteran has current spine disorder.  

For these reasons, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a back disorder.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of service connection for a back disorder is reopened.

Service Connection Laws and Regulations

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The Veteran's diabetes mellitus is a chronic disease listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. 
§ 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (West 2002), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 
38 C.F.R. § 3.307(a)(6)(iii).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001). 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus

Throughout the course of his appeal, to include during the May 2015 Board hearing, the Veteran has asserted that he was exposed to herbicides, including Agent Orange, while serving on the USS Enterprise and while in the Philippines.  Specifically, although the Veteran denied setting foot on land in the Republic of Vietnam, he has stated that he worked on aircrafts and aircraft tires that that had landed in areas where herbicides were sprayed.  He also reported that, when in port at Subic Bay, Philippines, he volunteered to be a driver for the officers of the USS Enterprise.  On two drives, the Veteran stated that he took the occupants to the sight of what was to be an officers' club.  Although the Veteran stated that he was not specifically told, he "over heard" some officers commenting on how Agent Orange was used to "beat the Philippine Jungle back."  See Veteran's November 2011 statement and May 2015 Board Hearing testimony.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

The evidence includes a June 2012 memorandum from the U.S. Army & Joint Services Records Research Center (JSRRC) coordinator.  In this memorandum, it was noted that, after a thorough review, there was no evidence in the Veteran's 201 file to substantiate any service in the Republic of Vietnam.  Personnel records showed that the Veteran served aboard the USS Enterprise from November
1966 through December 1967.  It was further noted that the JSRRC could not document or verify that the Veteran was exposed to tactical herbicides based
on contact with an aircraft that flew over Vietnam or equipment that was used in Vietnam.  A review of the Dictionary of American Naval Fighting Ships noted that the USS Enterprise went to port in Subic Bay on five occasions while the Veteran was aboard.  A review of Department of Defense (DOD) documents did not show any use testing or storage of tactical herbicides such as Agent Orange at any location in the Philippines.  The JSRRC coordinator further noted that the chemicals that the Veteran overheard others speak of might have been some small-scale
commercial herbicide used for brush or weed clearing activity, but there was no record of such activity with the DOD.  It was further noted that commercial herbicides were used on every US military base in the world and they did not fall under the statutes and regulations governing presumptive service connection for tactical herbicides.  In conclusion, the JSRRC coordinator stated that the evidence of record failed to show exposure to herbicides on a facts-found basis in locations outside the Republic of Vietnam.  A such, the Veteran's exposure to herbicide agents could not be confirmed.

The Board finds that the Veteran has not presented sufficient evidence to trigger the presumption of exposure to herbicides in service.  His assertions as to being exposed to tactical herbicides by virtue of working on aircraft equipment and having overheard officers say that herbicides were used in the Philippines to clear jungle vegetation are outweighed by other evidence of record.  The Board finds that the information from the JSRRC is more probative than the assertions contained in the Veteran's statements.  The JSRRC, VA, and DOD have more comprehensive and accurate official records regarding its own use of herbicides and defoliants than do authors and organizations that may provide conflicting accounts.  See, e.g., Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); Duro v. Derwinski, 2 Vet. App. 530 (1992) (the service department's decisions on matters within its provenance are conclusive and binding on VA).

For these reasons, the Board finds that the Veteran is not entitled to the presumption that his diabetes mellitus was incurred in or aggravated by service on the basis of exposure to an herbicide agent during service on the USS Enterprise or while in the Philippines.  Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, and as discussed in detail above, the Veteran specifically maintains that his diabetes mellitus is a result of the in-service herbicide exposure.  The Veteran has not stated that his diabetes mellitus was first incurred in service or was otherwise related to other, non-herbicide related injuries or events.  Further, service treatment records are negative for diagnoses or treatment for diabetes mellitus.  In the December 1968 service separation medical examination, a clinical evaluation of the Veteran was normal and diabetes mellitus was not noted.  For these reasons, the Board finds that the Veteran's diabetes mellitus was not chronic in service. 

The Board further finds that the Veteran's diabetes did not manifest to a compensable degree within one year of discharge from service and was not continuous since service separation.  In an October 2008 VA treatment record it was noted that the onset of the Veteran's diabetes was in approximately 2006, more than 35 years after service separation.  

Further, the Veteran filed other claims for service connection, but did not mention diabetes at any time prior to his October 2011 claim.  For example, in July 2003, the Veteran filed other claims for service connection, but did not mention diabetes at that time.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for diabetes, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain diabetes within one year of service separation and a lack of diabetes symptomatology at the time he filed the other claims.  For these reasons, the Board finds that the Veteran's diabetes did not manifest to a compensable degree within one year of discharge from service and was not continuous since service separation.  

Next, the Board acknowledges that the Veteran has not been afforded a VA examination regarding his diabetes disorder.  The Board finds, however, that a remand for a medical opinion regarding the etiology of the Veteran's diabetes is not required.  The Board finds that there is no competent and credible lay or medical evidence of record of an event, injury, or disease that occurred in service or an indication that the current diabetes mellitus may be associated with service.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  As discussed in detail above, the Board has found that the Veteran did not serve in the Republic of Vietnam and was not exposed to herbicides in service while on the USS Enterprise or while in the Philippines.  The Veteran has not claimed that his disorder first manifested in service or that any other in-service event, injury, or disease resulted in his diabetes disorder.  As such, a medical opinion is not necessary.

For these reasons, and upon review of all the evidence of record, the Board finds that service connection is not warranted for type II diabetes mellitus either on a presumptive or direct basis.  The Board has considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for a back disorder is reopened.

Service connection for diabetes mellitus, to include as due to herbicide exposure (Agent Orange), is denied.


REMAND

Back Disorder

The Veteran has consistently reported that he injured his back while loading 250 pound bombs during service.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  

In an August 1965 report of medical history, completed by the Veteran at service entrance, the Veteran reported having had worn a brace or back support in the past. However, the August 1965 service entrance examination report reveals that the Veteran's spine was found to be clinically normal at service entrance and there was no spine disorder noted.  As such, the Board finds that the Veteran did not have a back disability prior to service entrance.  
Further, service treatment records reflect treatment for back pain on multiple occasions.  A July 1966 treatment note reflected that the Veteran had recurrent back pain since a neck injury 1 1/2 years ago.  A November 1966 treatment note also indicated that the Veteran had a history of low back pain.  For these reasons, the Board finds that a new VA examination is warranted in order to assist in determining whether any currently diagnosed back disorder is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006),

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment records, and should associate them with the record.

2.  Schedule the Veteran for a VA spine examination to assist in determining the etiology of the Veteran's back disorders.  Then, after reviewing all pertinent documents in the claims file and obtaining a complete medical history from the Veteran, the examiner should address the following:

(a)  List all current back disorders.

(b)  Then, for each diagnosed back disorder, is it at least as likely as not (50 percent or greater probability) that any diagnosed back disorder(s) is related to service, to include lifting 250 pound bombs. (Note: the examiner is asked to assume that the Veteran did not have a pre-existing spine disorder prior to service entrance).

The VA examiner is requested to provide a rationale for any opinion provided.  If the examiner is unable to answer the questions presented without resort to speculation, he or she should so indicate the reason.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and representative an appropriate supplemental statement of the case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


